 1   HEATHER E. WILLIAMS, CA Bar No. 122664
     Federal Defender
 2   MEGHAN D. MCLOUGHLIN, NY Bar No. 5342100
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SAUL QUINTANA
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00036-NONE-1
12                     Plaintiff,                    STIPULATION TO RESCHEDULE
                                                     SENTENCING HEARING; ORDER
13    vs.
14    SAUL QUINTANA,                                 Date: May 14, 2021
                                                     Time: 8:30 a.m.
15                     Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Joseph Barton, counsel for plaintiff, and Assistant
20   Federal Defender Meghan D. McLoughlin, counsel for defendant, Saul Quintana, that: Mr.
21   Quintana admitted to Charge 6 of the Superseding Petition for Revocation of Supervised Release
22   on March 17, 2021, with the understanding that the government will seek dismissal of all
23   remaining charges at sentencing. ECF No. 42. This case was subsequently set for sentencing on
24   May 14, 2021 at 8:30 a.m. Id. At this time, the parties anticipate they will jointly recommend a
25   sentence of time-served at the time of sentencing, as Mr. Quintana has been out of custody, has
26   successfully participated in various substance use disorder treatments, and is otherwise compliant
27   with his conditions of supervised release. As a result, in the interests of justice, the parties agree
28   that it is appropriate to proceed with the sentencing hearing as soon as practicable, and now
 1   move to reschedule the sentencing hearing one day earlier, to May 13, 2021 at 8:30 a.m. This
 2   new date will allow Mr. Quintana to further his employment and attend to other matters related
 3   to his conditions of release.
 4           IT IS SO STIPULATED.
 5
 6                                               Respectfully submitted,
 7                                               PHILLIP A. TALBERT
                                                 Acting United States Attorney
 8
 9   Date: April 27, 2021                        /s/ Joseph Barton
                                                 JOSEPH BARTON
10                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
11
12                                               HEATHER E. WILLIAMS
                                                 Federal Defender
13
14   Date: April 27, 2021                        /s/ Meghan D. McLoughlin
                                                 MEGHAN D. McLOUGHLIN
15                                               Assistant Federal Defender
                                                 Attorney for Defendant
16                                               SAUL QUINTANA
17
18
19                                             ORDER
20           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing set
21   for Friday, May 14, 2021 at 8:30 a.m. be rescheduled for May 13, 2021 at 8:30 a.m.
22
     IT IS SO ORDERED.
23
24       Dated:      April 27, 2021
                                                        UNITED STATES DISTRICT JUDGE
25
26
27

28

     Quintana – Stipulation
     and Proposed Order
                                                    2
